Exhibit 10.1

 

UNITIL CORPORATION TAX DEFERRED SAVINGS AND

INVESTMENT PLAN

 

TRUST AGREEMENT

 



--------------------------------------------------------------------------------

ARTICLE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

I

   Establishment of Trust and Appointment and Acceptance of Trustee    1     
1.01    Establishment of Trust    1      1 02    Title of Trust    1      1.03
   Appointment and Acceptance of Trustee    1      1 04    Effectiveness    1

II

   Fiduciaries    1      2.01    Administrative and Investment Fiduciaries    1
     2.02    Identification of Fiduciaries and Designees    2

III

   Trust Fund    2      3.01    Receipts    2      3.02    Trust    2      3.03
   Another Trust    3

IV

   Investments    3      4.01    Investment Management    3      4.02   
Investment Managers    3      4.03    Participant Direction    3      4.04   
Selection of Investments    4      4.05    Funds Awaiting Investment    4     
4.06    Voting, Tendering and Other Rights    4      4.07    Services Through
Affiliated Organizations    4      4.08    Investment Directions    5      4.09
   Custody of Participant Loan Documentation    5      4.10    Common and
Collective Trust Funds    5      4.11    Mutual and Other Investment Funds    6

V

   Disbursements, Administrative Directions and Expenses    6      5.01   
Disbursements    6      5.02    Administrative Fiduciary’s Directions    6     
5.03    Disputed Payments    7      5.04    Taxes    7      5.05    Expenses of
Administration    7

 



--------------------------------------------------------------------------------

ARTICLE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

VI

   Powers of Trustee    7      6.01    Nondiscretionary Investment Powers    7  
   6.02    Standard of Care    10      6.03    Location and Indicia of Ownership
   10      6.04    Preservation of Liquidity Ratio for Stock Fund    10

VII

   Responsibilities, Agents Indemnification and Bonding    10      7.01   
Relationship of Fiduciaries    10      7.02    Benefit of Participants    10  
   7.03    Agents of Administrative Fiduciary and Investment Fiduciary    11  
   7.04    Agents of Trustee    11      7.05    Protection of Designees    11  
   7.06    Bond    11      7.07    Indemnification    11      7.08    Trustee’s
Reliance    11      7.09    Survival of Provisions    12

VIII

   Payments to Trustee and Agents    12      8.01    Payments to the Trustee   
12      8.02    Expenses and Compensation    12

IX

   Records, Accountings and Valuations    12      9.01    Records    12     
9.02    Accountings    12      9.03    Valuation    13

X

   Amendment and Termination of Trust    13      10.01    Amendment    13     
10.02    Termination    13

XI

   Resignation and Removal of Trustee    14      11.01    Resignation    14     
11.02    Removal    14      11.03    Appointment of a Successor    14      11.04
   Settlement of Account    14      11.05    Termination of Responsibility and
Liability    14

 



--------------------------------------------------------------------------------

ARTICLE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

XII

   Miscellaneous    14      12.01    Exclusive Benefit Rule    14      12.02   
Conflict with Plan    15      12.03    Failure to Maintain Qualification    15  
   12.04    Appointment of a Successor    15      12.05    Restriction on
Alienation    15      12.06    Payment on Court Order    15      12.07   
Arbitration    15      12.08    Governing Law and Construction    16      12.09
   Successors and Assigns    16      12.10    Gender    16      12.11   
Headings    16      12.12    Counterparts    17      12.13    Special, Indirect
or Consequential Damages    17      12.14    Amendment, Modification or Waiver
   17

SCHEDULES

          A    Administrative and Investment Fiduciaries and Agents    18      B
   Selection of Investments, Including Investment for Funds Awaiting Investment
and Default Investment    19      C    Voting of Employer Securities    20     
D    Existing GICs/GACs    21      E    Trustee’s Fees    22

 



--------------------------------------------------------------------------------

UNITIL CORPORATION TAX DEFERRED SAVINGS AND INVESTMENT PLAN

 

TRUST AGREEMENT

 

This Trust Agreement is entered into as of July 30, 2004, by and between Unitil
Service Corp. (the “Sponsor”) and New York Life Trust Company, a New York
corporation (the “Trustee”), with respect to a trust (“Trust”) forming part of
the Unitil Corporation Tax Deferred Savings and Investment Plan (the “Plan”) and
shall supersede any previous trust agreements.

 

The Sponsor and the Trustee hereby agree as follows:

 

ARTICLE I

 

ESTABLISHMENT OF TRUST AND APPOINTMENT

AND ACCEPTANCE OF TRUSTEE

 

1.01 Establishment of Trust. The Trust is intended to be a qualified trust under
section 401(a) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), and exempt from taxation pursuant to section 501(a) of the
Code. If this Trust is established as a successor trust, the Trustee shall have
no duty to ascertain the qualified status of any prior trust.

 

1.02 Title of Trust. The Trust shall be known as the Unitil Corporation Tax
Deferred Savings and Investment Trust.

 

1.03 Appointment and Acceptance of Trustee. The Sponsor hereby appoints New York
Life Trust Company as Trustee of the Trust and represents that this Trust
Agreement constitutes a legal, valid and binding obligation of the Sponsor.

 

The Trustee accepts its appointment as Trustee hereunder.

 

1.04 Effectiveness. This Trust Agreement shall become effective as of July 30,
2004.

 

ARTICLE II

 

FIDUCIARIES

 

2.01

Administrative and Investment Fiduciaries. The Sponsor hereby appoints the
Administrative Fiduciary and the Investment Fiduciary set forth on Schedule A.
The Sponsor further agrees that it shall ensure that such Administrative
Fiduciary and Investment Fiduciary adhere to their respective responsibilities
set forth in this Trust Agreement. “Administrative Fiduciary” refers to the
person(s) or entity which is responsible for the administration and operation of
the Plan. Subject to Section 4.04, “Investment Fiduciary” refers to the
person(s) or entity responsible for the investment and management of Plan
assets. The Administrative Fiduciary and the Investment Fiduciary may be the
same person(s) or entity. If the Administrative and/or Investment Fiduciaries
designated on

 

1



--------------------------------------------------------------------------------

 

Schedule A are not then serving, the Sponsor shall be the Administrative
Fiduciary or the Investment Fiduciary or both, as the case may be. In no event
shall the Trustee be either the Administrative Fiduciary or the Investment
Fiduciary.

 

2.02 Identification of Fiduciaries and Designees. The Administrative Fiduciary
and the Investment Fiduciary under the Plan shall each be identified to the
Trustee by the Sponsor on Schedule A attached hereto, and specimen signatures of
each member thereof shall be provided to the Trustee by the Sponsor in a form
acceptable to the Trustee. The Sponsor shall promptly give written notice to the
Trustee of a change in the identity of the Administrative Fiduciary or
Investment Fiduciary, or any member thereof, by submitting a revised Schedule A
to the Trustee, and until such revised Schedule A is received by the Trustee,
the Trustee shall be fully protected in assuming that the identity on Schedule A
of the Administrative Fiduciary or Investment Fiduciary, and the members
thereof, is unchanged. Each person authorized in accordance with the Plan to
give a direction to the Trustee on behalf of the Administrative Fiduciary or the
Investment Fiduciary shall be identified to the Trustee and such Schedule A
shall contain a specimen of the signature of each such authorized person. The
Trustee shall be entitled to rely on Schedule A as evidence of the identity and
authority of the persons appointed until a revised Schedule A setting forth the
appointment of a successor is received by the Trustee from the Sponsor, the
Administrative Fiduciary, or Investment Fiduciary, as the case may be. A
revision to Schedule A hereunder shall not require or constitute a formal
amendment of this Trust Agreement.

 

ARTICLE III

 

TRUST FUND

 

3.01 Receipts. The Trustee shall receive in cash or other assets acceptable to
the Trustee, subject to any applicable minimum amount established by the
Trustee, all contributions paid or delivered to it which are allocable under the
Plan and to the Trust and all transfers paid or delivered under the Plan to the
Trust from a predecessor trustee or another trust of a plan qualified under
section 401(a) of the Code, provided that the Trustee shall not be obligated to
receive any such contribution or transfer unless prior thereto, as the Trustee
may specify, the Trustee has received such reconciliation, allocation,
investment or other information concerning, or such direction, contribution or
representation with respect to, the contribution or transfer or the source
thereof as the Trustee, in its sole discretion, may require. The Trustee shall
have no duty or authority to (a) require any contributions or transfers to be
made under the Plan to the Trustee, (b) compute any amount to be contributed or
transferred under the Plan to the Trustee, or (c) determine whether amounts
received by the Trustee comply with the Plan. The Trustee shall not be
responsible for any assets until it receives such assets.

 

3.02 Trust. The Trust shall consist of all money and other property acceptable
to and received by the Trustee pursuant to Section 3.01 hereof, plus any income
or gains on such assets and less any investment loss or expense, benefit or
disbursement paid pursuant to this Trust Agreement or the Plan. The Trustee
shall hold the Trust, without distinction between principal and income, as a
nondiscretionary trustee pursuant to the terms of this Trust Agreement. The
Trustee may use a general disbursement account for distributions from the Trust,
without incurring any liability for payment of interest thereon, notwithstanding
the Trustee’s receipt of income or interest in respect of funds held in such
disbursement account.

 

2



--------------------------------------------------------------------------------

3.03 Another Trust. If the Sponsor so elects, and the Trustee consents, the
Sponsor may appoint another trustee under the Plan with respect to assets which
the Sponsor desires to contribute or have transferred to the Trustee, but which
the Trustee does not choose to accept. The Trustee shall discharge its duties
and responsibilities solely with respect to those assets of the Trust delivered
into its possession and, except pursuant to the Employee Retirement Income
Security Act of 1974, as amended from time to time (“ERISA”), shall have no
duties or responsibilities or obligations with respect to property of the other
trust nor any liability for the acts or omissions of the other trustee. As a
condition to the Trustee’s consent to the appointment of another trustee, the
Sponsor shall assure that recordkeeping, distribution and reporting procedures
are established on a coordinated basis between the Trustee and the other trustee
as the Trustee considers necessary or appropriate with respect to the Trust.

 

ARTICLE IV

 

INVESTMENTS

 

4.01 Investment Management. Subject to Section 4.04 below, the Investment
Fiduciary shall manage the investment of the Trust except insofar as (a) a
person (an “Investment Manager”) who meets the requirements of section 3(38) of
ERISA has authority to manage Trust assets as referred to in Section 4.02
hereof, or (b) the Plan provides for participant or beneficiary direction of the
investment of assets allocable under the Plan to the accounts of such
participants and beneficiaries. Except as may otherwise be required by ERISA and
Section 4.04, the Trustee shall invest the Trust as directed by the Investment
Fiduciary, an Investment Manager or a Plan participant or beneficiary, as the
case may be. The Investment Fiduciary may permit participants to direct the
investment of their accounts under the Plan and to purchase assets selected by
such participants through a broker/dealer designated by the Investment Fiduciary
for such purpose (the portion of a participant’s account so invested is
hereinafter referred to as a “Self-Directed Brokerage Account”). The Trustee
shall have no discretionary control over, nor any other discretion regarding,
the investment or reinvestment of any asset of the Trust.

 

4.02 Investment Managers. Notwithstanding any provision of the Plan to the
contrary, the Investment Fiduciary may appoint one or more Investment Managers,
who may be an affiliate of the Trustee, provided such appointment does not
violate any law or regulation, to direct the Trustee in the investment of all or
a specified portion of the assets of the Trust. Any such Investment Manager
shall be directed by the Investment Fiduciary to act in accordance with the
procedures referred to in Section 4.08. The Investment Fiduciary shall notify
the Trustee in writing before the effectiveness of the appointment or removal of
any Investment Manager.

 

If there is more than one Investment Manager whose appointment is effective
under the Plan at any one time, the Trustee shall, upon written instructions
from the Investment Fiduciary, establish separate funds for control by each such
Investment Manager. The funds shall consist of those Trust assets designated by
the Investment Fiduciary.

 

4.03

Participant Direction. Except as otherwise may be set forth herein in connection
with Self-Directed Brokerage Accounts, in the event the Plan provides for
participant or beneficiary direction of investment of assets allocable under the
Plan to the accounts of such participants and beneficiaries, such information as
the Trustee may specify shall be provided by the Sponsor or the Administrative

 

3



--------------------------------------------------------------------------------

 

Fiduciary to the Trustee, and/or such other person(s) as are necessary, for the
implementation of the directions in accordance with procedures established by
the Trustee.

 

4.04 Selection of Investments. Set forth on Schedule B are those investments,
from among the permitted investments listed in Section 6.01 hereof, in which the
assets of the Trust shall be invested. Schedule B may be revised from time to
time in writing by the Investment Fiduciary or any duly appointed Investment
Manager, as the case may be, and delivered to the Trustee, without formal
amendment of this Trust Agreement.

 

4.05 Funds Awaiting Investment. It is understood that the Trustee may, from time
to time, have on hand funds which are awaiting investment, or funds from the
sale of Trust assets which are awaiting reinvestment. In such event, the Trustee
shall cause such funds to be held on deposit with the Trustee’s custodian until
such funds are used to settle transactions or as may otherwise be contemplated
hereunder. Notwithstanding the foregoing, if by the close of the business day
following the day on which the funds are received, the Trustee is unable to
identify the plan and trust to which any of such funds are to be credited, the
Trustee shall return such funds to the originating financial or other
institution. The interest on the aggregate cash balances the Trustee has on
deposit with such custodian shall be paid in accordance with Section 8.01 of
this Agreement.

 

4.06 Voting, Tendering and Other Rights. Except as otherwise set forth below the
Trustee shall vote all proxy and other materials for all investments held by the
Trust, other than “employer securities” (within the meaning of Section 407(d)(l)
of ERISA) in accordance with the recommendations made by the applicable common
or collective trust’s or mutual fund’s board of trustees, board of directors, or
other governing body. If all or any part of the Trust Fund consists of “employer
securities” (within the meaning of Section 407(d)(l) of ERISA), the voting of
such securities shall be made in accordance with the provisions of Schedule C of
this Trust Agreement.

 

Notwithstanding anything set forth herein or elsewhere to the contrary, in the
event the Plan permits participants to direct the investment of assets through
Self-Directed Brokerage Accounts, the Trustee shall not be responsible for
distributing or voting any proxy or other materials for securities held in any
Self-Directed Brokerage Accounts maintained under the Plan. The Sponsor
acknowledges that it has entered into a separate agreement with the
broker/dealer designated by the Investment Fiduciary on Schedule A and consented
to in writing by the Investment Fiduciary (“Broker/Dealer Agreement”) relating
to the distribution and voting of any proxy or other materials for securities
held in any such Self-Directed Brokerage Accounts.

 

4.07 Services Through Affiliated Organizations. The Trustee may enter into
agreements with New York Life Insurance Company (“NYLIFE”), NYLIFE Securities
Inc. (“Broker”), NYLIFE Distributors LLC (“Underwriter”), and any of their
affiliates and/or subsidiaries, successors and assigns for the provision of
services to the Trust. The Trustee is specifically authorized to place
securities orders, settle securities trades, hold securities in custody and
perform related activities on behalf of the Trust through or with the Broker.
The Broker shall perform such acts for the participants’ accounts only if the
Investment Fiduciary has designated the Broker as the brokerage firm for
participants’ accounts under the Plan and the Investment Fiduciary and
participants have received disclosure as described below in this Section 4.07.

 

Trades and related activities effected through the Broker shall be subject to
fees and commissions established by the Broker, which may be paid from the Trust
or netted from the proceeds of trades.

 

4



--------------------------------------------------------------------------------

No trades shall be executed through the Broker or other services provided unless
the Sponsor or Investment Fiduciary has received disclosure concerning the
relationship of NYLIFE, Broker, Underwriter, or their affiliates and/or
subsidiaries, as the case may be, to the Trustee, and notice of the fees and
commissions that may be paid to NYLIFE, the Broker, the Underwriter, Trustee
and/or their affiliates or subsidiaries in connection with such trades or other
services.

 

4.08 Investment Directions. Directions for the investment or reinvestment of
Trust assets from the Investment Fiduciary, an Investment Manager or a Plan
participant or beneficiary, as the case may be, shall be communicated to, and
implemented by, the Trustee, the Trustee’s designee or, with the Trustee’s
consent, a broker/dealer designated for the purpose by the Investment Fiduciary.
Communication of any such direction to the Trustee or to such a designee or
broker/dealer shall be in a manner acceptable to the Trustee and shall
conclusively be deemed an authorization to the Trustee, such designee or
broker/dealer to implement the direction. The Trustee shall have no liability
for it or any other person following such directions or failing to act in the
absence of any such directions. The Trustee shall have no liability for the acts
or omissions of any person directing the investment or reinvestment of Trust
assets or making or failing to make any direction referred to in Section 4.06.
Neither shall the Trustee have any duty or obligation to review any such
investment or other direction, act or omission or, except upon receipt of a
proper direction, to invest or otherwise manage any asset of the Trust which is
subject to the control of any such person or to exercise any voting or other
right referred to in Section 4.06.

 

In the event the Plan provides for participant and/or beneficiary direction of
the investment of assets allocable under the Plan to the accounts of such
participants and/or beneficiaries, and no direction is received with respect to
the investment or reinvestment of uninvested Trust assets allocable to such
accounts, the Sponsor hereby directs that such assets shall be invested by the
Trustee in the investment specified on Schedule B attached hereto.

 

Notwithstanding anything set forth herein or elsewhere to the contrary, in the
event the Plan permits participants to direct the investment of assets through
Self-Directed Brokerage Accounts, all investment directions shall be
communicated to, and implemented by, the broker/dealer designated by the
Investment Fiduciary on Schedule A for such purposes pursuant to the terms of
the Broker/Dealer Agreement; provided, however, that a participant may not
direct the broker/dealer to purchase (i) “employer securities” (within the
meaning of Section 407(d)(l) of ERISA), if any, or (ii) any other investment
prohibited under the terms of the Broker/Dealer Agreement.

 

The Trustee shall have no fiduciary responsibility under ERISA or any other
liability relating to the investment or reinvestment of Trust assets. The
Trustee and its affiliates shall not be deemed to provide investment advice for
any purposes whatsoever.

 

4.09 Custody of Participant Loan Documentation. If participant loans are
permitted under the Plan, New York Life Investment Management LLC, or its
successor, (“NYLIM”), an affiliate of the Trustee, shall act as the Trustee’s
agent for the purpose of holding all participant loan notes and related
documentation and as such shall (a) hold physical custody of and keep safe the
notes and other loan documents, (b) collect and remit all principal and interest
payments to the Trustee, (c) advise the Trustee of the date, amount and payee of
the checks to be drawn representing loans, and (d) cancel and surrender the
notes and other loan documentation when a loan has been paid in full.

 

4.10

Common and Collective Trust Funds. The Investment Fiduciary may direct the
Trustee to invest the assets of the Trust in a common, group or collective trust
established for the investment of the

 

5



--------------------------------------------------------------------------------

 

assets of employee benefit plans qualified under Section 401(a) of the Code,
individual retirement accounts under section 408(a) of the Code and plans of
governmental units described in section 818(a)(6) of the Code which may be (but
is not required to be) maintained by the Trustee or its affiliates. The
documents governing any such group, common or collective trust fund in which
Trust assets have been invested are hereby incorporated into this Trust
Agreement by reference as if set forth herein at length.

 

4.11 Mutual and Other Investment Funds. The Investment Fiduciary may direct the
Trustee to purchase shares of a regulated investment company, or an interest in
another pooled investment fund (individually and collectively referred to
hereafter as “Investment Fund”) advised, managed or offered by NYLIFE, Broker,
Underwriter or Trustee, or an affiliate or subsidiary of any of them. If any
such Investment Fund held on behalf of the Trust or a participant account is
terminated or reorganized, or a new series or class of such Investment Fund is
issued, pursuant to the terms set forth in the prospectus, statement of
additional information or other documents governing such Investment Fund, the
Trustee shall be authorized to surrender any shares or interests in such
Investment Fund, and accept and hold shares or interests of equivalent value
issued in connection with such termination, reorganization or issuance on behalf
of the Trust and participant accounts, as applicable.

 

Purchases and sales of units of Investment Funds shall be made on the date on
which the Trustee has received from the Sponsor or Investment Fiduciary, in good
order, all information and documentation necessary to effect the transactions
and is able to effect such transactions.

 

In the event the Plan permits participants to direct the investment of assets
through Self-Directed Brokerage Accounts, all aspects related to the execution
of such directions, including, but not limited to, the date on which such
transactions shall occur, shall be determined under the terms of the
Broker/Dealer Agreement. The Trustee shall have no duty to ensure that such
transactions occur within the time specified under the terms of the
Broker/Dealer Agreement and shall have no liability for the broker/dealer’s
failure to comply with the terms of the Broker/Dealer Agreement.

 

ARTICLE V

 

DISBURSEMENTS, ADMINISTRATIVE DIRECTIONS AND EXPENSES

 

5.01 Disbursements. Disbursements of money or property from the Trust shall be
made by the Trustee upon direction from the Administrative Fiduciary or its
designee. Disbursements by the Trustee shall be transmitted to the
Administrative Fiduciary or its designee for delivery to the proper payees or to
the payees’ addresses supplied by the Administrative Fiduciary or its designee,
and the Trustee’s obligation to make such payments shall be satisfied upon such
transmittal. The Trustee shall have no obligation to determine the identity of
persons entitled to disbursements under the Plan or their addresses furnished by
the Administrative Fiduciary, its designee or agent in accordance with the terms
of this Trust. The Trustee shall not be required to make any disbursement in
excess of the liquidated value of the Trust at the time of the disbursement. The
Trustee shall not be responsible for the adequacy of the Trust to meet and
discharge any and all disbursements and liabilities under the Plan.

 

5.02

Administrative Fiduciary’s Directions. Directions from or on behalf of the
Administrative Fiduciary or its designee shall be communicated to the Trustee or
the Trustee’s designee only in a

 

6



--------------------------------------------------------------------------------

 

manner and in accordance with procedures acceptable to the Trustee. The
Trustee’s designee shall be empowered to implement any such directions, provided
they are in accordance with procedures acceptable to the Trustee. The Trustee
shall have no liability for following any such directions or failing to act in
the absence of any such directions. The Trustee shall have no liability for the
acts or omissions of any person making or failing to make any directions under
the Plan or this Trust Agreement nor any duty or obligation to review any such
direction, act or omission.

 

5.03 Disputed Payments. If a dispute arises over the propriety of the Trustee
making any payment from the Trust, the Trustee may withhold the payment until
the dispute has been resolved by a court of competent jurisdiction or settled by
the parties to the dispute. The Trustee may consult legal counsel and shall be
fully protected in acting upon the advice of counsel. The Sponsor hereby
indemnifies the Trustee pursuant to Section 7.07 of this Trust Agreement for any
acts taken or failed to be taken in good faith by the Trustee under this Section
5.03.

 

5.04 Taxes. The Trustee is authorized, with or without direction from the
Administrative Fiduciary or any other person, to deduct from and charge against
the Trust any taxes or assessments by any lawful taxing or governmental
authority, including interest and penalties with respect thereto, which may be
imposed upon the Trust or any account or the income thereof, or which the
Trustee is required to pay with respect to the interest of any person therein,
under existing or future laws. The Trustee shall have full power to pay any such
tax or assessment, in the case of an individual account plan as defined in
section 3(34) of ERISA, only out of any money or other property in the account
of the person whose interest is liable therefor, provided that at least fifteen
(15) days prior to making such payment the Trustee shall give notice to the
Administrative Fiduciary of its intention to make such payment. Until paid, such
taxes shall be a lien against the Trust. The Trustee shall not be personally
liable for any such taxes, charges or assessments.

 

5.05 Expenses of Administration. Expenses incurred by the Sponsor,
Administrative Fiduciary, Investment Fiduciary, any Investment Manager
designated pursuant to Section 4.02, or any other persons designated to act on
behalf of the Sponsor, Administrative Fiduciary or Investment Fiduciary,
including reimbursement for expenses incurred in the performance of their
respective duties shall be paid from the Trust unless paid directly by the
Sponsor.

 

ARTICLE VI

 

POWERS OF TRUSTEE

 

6.01 Nondiscretionary Investment Powers. At the direction of the person
authorized to direct such action as referred to in Article IV hereof, but
limited to those assets or categories of assets acceptable to the Trustee as
referred to in Sections 3.01, the Trustee, or the Trustee’s designee or a
broker/dealer as referred to in Section 4.07 and 4.08, is authorized and
empowered:

 

  (a) To invest and reinvest the Trust Fund, together with the income therefrom,
in:

 

  (i) Common stock, preferred stock, convertible preferred stock, bonds,
debentures, convertible debentures and bonds, mortgages, notes, commercial paper
and other evidences of indebtedness;

 

  (ii) Bank investment contracts;

 

7



--------------------------------------------------------------------------------

  (iii) Shares of regulated investment companies, including those advised,
managed or offered by the Trustee, or an affiliate of the Trustee;

 

  (iv) Common, pooled, group or commingled investment funds established for the
investment of the assets of employee benefit plans qualified under section 401
of the Code, individual retirement accounts under section 408(a) of the Code and
plans of governmental units described in section 818(a)(6) of the Code which may
be (but is not required to be) maintained by the Trustee or its affiliates. The
commingling of assets of this Trust with assets of other qualified trusts in
such funds is hereby specifically authorized; provided, however, the declaration
of trust establishing any such fund, as amended from time to time, will be a
part of this Trust Agreement;

 

  (v) Options to buy or sell securities or other assets, provided same are
within regulated investment companies or common, pooled, group or commingled
investment funds;

 

  (vi) Notes evidencing loans to participants in accordance with the terms of
the Plan;

 

  (vii) Equity securities issued by the Sponsor or an affiliate which are
“qualifying employer securities” within the meaning of Section 407(d)(5) of
ERISA, as amended;

 

  (viii) Stable value investments, whether or not issued by an affiliate of the
Trustee, including, without limitation, separate account contracts, guaranteed
investment contracts (“GICs”), and synthetic guaranteed investment contracts;

 

  (ix) Guaranteed investment and annuity contracts heretofore entered into by
the predecessor trustee and specifically identified on Schedule D attached
hereto (“Existing GICs”) provided, however, that the Investment Fiduciary hereby
directs the Trustee to continue to hold such Existing GICs until the Investment
Fiduciary directs otherwise, it being expressly understood that such direction
is given in accordance with Section 403(a) of ERISA; and

 

  (x) Other marketable securities traded on a national securities exchange which
are acceptable to the Trustee.

 

  (b) To sell, exchange, convey, transfer, or otherwise dispose of any property
held in the Trust, by private contract or at public auction. No person dealing
with the Trustee shall be bound to see to the application of the purchase money
or other property delivered to the Trustee or to inquire into the validity,
expediency, or propriety of any such sale or other disposition.

 

  (c) To cause any securities or other property held as part of the Trust to be
registered in the Trustee’s own name, in the name of one or more of its nominees
or to be held in bearer form, but the books and records of the Trustee shall at
all times show that all such investments are part of the Trust.

 

  (d) To keep that portion of the Trust in cash or cash balances as the
Investment Fiduciary may, from time to time, deem to be in the best interest of
the Trust.

 

  (e) To make, execute, acknowledge, and deliver any and all documents of
transfer or conveyance and to carry out the powers herein granted.

 

8



--------------------------------------------------------------------------------

  (f) To consent to or participate in any plans for the reorganization,
recapitalization, consolidation or merger, or sale or lease of assets of any
corporation, any security of which is held in the Trust, and to pay any and all
costs and assessments imposed upon the owners of such securities as a condition
of their participation therein, and to consent to any contract, lease, mortgage,
purchase or sale of property, by or between such corporation and any other
corporation or person.

 

  (g) To grant options to purchase any property.

 

  (h) To foreclose any obligation by judicial proceedings or otherwise.

 

  (i) To disclose any information concerning the existence, condition,
management and administration of the assets of the Trust as may be required by
law or as may be necessary to prepare any reports required by law.

 

  (j) To lend, through a common, collective, or Investment Fund, any securities
held in such fund to brokers, dealers or other borrowers and to permit the
loaned securities to be transferred into the name and custody and be voted by
the borrower or others.

 

  (k) To retain any assets in the Trust for such period of time as the Trustee
deems appropriate.

 

  (l) To exercise or dispose of any conversion privilege or subscription right
which the Trustee may have as a holder of any security or otherwise.

 

  (m) To deposit any security in any voting trust or under any pooling agreement
or with any protective or reorganization committee, or with depositories
designated by such trust, agreement or committee, and to delegate such power and
authority with relation thereto as the Trustee may deem proper, and to agree to
pay and to pay out of the Trust assets such portion of the expenses and
compensation of such trust, agreement or committee as the Trustee may deem
proper.

 

  (n) To execute and deliver any general or specific proxies or powers of
attorney, with or without power of substitution, to such person or persons as
the Trustee may deem proper, granting to such persons such power and authority
with relation to any property or securities at any time held by the Trust as the
Trustee may deem proper.

 

  (o) To borrow money from any source other than a “party in interest” (as such
term is defined by Section 3(14) of ERISA) with or without giving security, and
to encumber the Trust assets by mortgage, deed of trust, pledge or otherwise.

 

  (p) To renew or extend the time of payments of any obligation due or becoming
due.

 

  (q) To settle, compromise, or submit to arbitration any claims, debts, or
damages due to or arising from the Trust; to commence or defend suits or legal
or administrative proceedings; to represent the Trust in all suits and legal and
administrative hearings; and to pay all reasonable expenses arising from any
such action, from the Trust if not paid by the Sponsor.

 

9



--------------------------------------------------------------------------------

  (r) To employ legal, accounting, clerical, and other assistance as may be
required in carrying out the provisions of this Trust Agreement and to pay their
reasonable expenses and compensation from the Trust if not paid by the Sponsor.

 

  (s) To do all other acts although not specifically mentioned herein, as the
Trustee may deem necessary to carry out any of the foregoing powers and the
purposes of this Trust Agreement.

 

6.02 Standard of Care. The Trustee shall discharge its duties hereunder with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent man acting in like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims. As a
directed trustee, the Trustee assumes no responsibility and shall not be liable
for any losses sustained by the Trust by reason of the purchase, retention, sale
or exchange of any investment in accordance with the provisions of this Trust
Agreement and in accordance with ERISA and the regulations promulgated
thereunder.

 

6.03 Location and Indicia of Ownership. Except as permitted by ERISA, the
Trustee shall not maintain the indicia of ownership of any assets of the Trust
outside the jurisdiction of the district courts of the United States.

 

6.04 Preservation of Liquidity Ratio for Stock Fund. Any direction to invest
assets of the Trust in a stock fund of the Sponsor, or affiliate of the Sponsor,
shall be subject to maintaining a liquidity ratio (as defined below) for such
stock fund. To the extent a transaction shall cause the liquidity ratio to fall
below the designated percentage, the Trustee is authorized and directed to sell
sufficient shares of the stock fund to restore the liquidity ratio, and shall
have no authority or responsibility to follow the investment directions of a
Plan participant or beneficiary, the Administrative Fiduciary, the Investment
Fiduciary or an Investment Manager, as the case may be, until such time as the
liquidity ratio can be restored.

 

For purposes of this Section 6.04, the term “liquidity ratio” means the ratio of
short-term cash investments to the total value of the stock fund, which ratio
shall be agreed to by the Investment Fiduciary and the Trustee. The liquidity
ratio shall be rebalanced periodically by the Trustee or its agent, but in no
event less often than quarterly. The purpose of the liquidity ratio is to
provide the Trustee with sufficient liquidity in combination with the sale of
shares of the stock fund to satisfy intra-fund transfers, Plan loans (if any)
and Plan distributions. The Investment Fiduciary, with the consent of the
Trustee, may change the liquidity ratio from time to time.

 

ARTICLE VII

 

RESPONSIBILITIES, AGENTS, INDEMNIFICATION AND BONDING

 

7.01 Relationship of Fiduciaries. Each fiduciary of the Plan and this Trust
shall be solely responsible for its own acts or omissions. The Trustee shall
have no duty to question any Plan fiduciary’s performance of fiduciary duties
allocated to such fiduciary pursuant to the Plan or this Trust Agreement. The
Trustee shall not be responsible for a breach of responsibility by any Plan
fiduciary except as provided for in ERISA.

 

7.02

Benefit of Participants. Each fiduciary, within the meaning of the Code and
ERISA, shall discharge its duties with respect to the Trust solely in the
interest of participants in the Plan and their

 

10



--------------------------------------------------------------------------------

 

beneficiaries and for the exclusive purpose of providing benefits to such
participants and beneficiaries and defraying reasonable expenses of
administering the Plan.

 

7.03 Agents of Administrative Fiduciary and Investment Fiduciary. The Sponsor
hereby designates New York Life Investment Management LLC, or its successor,
(“NYLIM”), by its authorized individuals, as the party who may provide the
Trustee with directions from the Administrative Fiduciary and Investment
Fiduciary upon which the Trustee shall be fully protected in relying to the
extent consistent with this Trust Agreement. The signature of each authorized
NYLIM individual shall be provided and certified to the Trustee by NYLIM.

 

7.04 Agents of Trustee. The Sponsor, Administrative Fiduciary and Investment
Fiduciary acknowledge and authorize the Trustee to use and employ agents,
including its affiliates, in the performance of its responsibilities under this
Agreement. The expenses and compensation for the services of any such agent as
specified in Schedule E attached hereto, shall be paid from the Trust unless
paid directly by the Sponsor as set forth in Section 8.01 of this Trust
Agreement.

 

7.05 Protection of Designees. To the extent that any designee of the Trustee is
performing a function of the Trustee under this Trust Agreement, the designee
shall have the benefit of all of the applicable limitations on the scope of the
Trustee’s duties and liabilities, all applicable rights of indemnification
granted hereunder to the Trustee and all other applicable protections of any
nature afforded to the Trustee provided the designation is pursuant to this
Trust Agreement and consistent with the requirements of ERISA.

 

7.06 Bond. The Trustee hereby warrants that it complies with the bonding
provisions of Section 412 of ERISA.

 

7.07 Indemnification. The Sponsor hereby indemnifies the Trustee against, and
shall hold the Trustee harmless from, any and all loss, claim, liability, and
expense, including reasonable attorneys fees, imposed upon the Trustee or
incurred by the Trustee as a result of any acts taken, or any failure to act, in
accordance with directions from the Administrative Fiduciary, Investment
Fiduciary, Investment Manager or any other person specified in Article IV or V
hereof, or any designee of any such person, or by reason of the Trustee’s good
faith execution of its duties with respect to the Trust, including, but not
limited to, its holding of assets of the Trust as provided for in Section 3.02,
the Sponsor’s obligations in die foregoing regard to be satisfied promptly on
request by the Trustee, provided that in the event that the loss, claim,
liability or expense involved is determined by a no longer appealable final
judgment entered in a lawsuit or proceeding to have resulted from the gross
negligence or willful misconduct of the Trustee, the Trustee shall promptly
thereafter return to the Sponsor any amount previously received by the Trustee
under this Section with respect to such loss, claim, liability or expense.

 

7.08

Trustee’s Reliance. The Trustee shall have no duty to inquire whether directions
by the Sponsor, the Administrative Fiduciary, the Investment Fiduciary or any
other person conform to the Plan, and the Trustee shall be fully protected in
relying on such directions communicated in accordance with procedures acceptable
to the Trustee from any person who the Trustee reasonably believes is a proper
person to give the directions. The Trustee shall have no liability to any
participant, any beneficiary or any other person for payments made, any failure
to make payments, or any discontinuance of payments, on direction of the
Administrative Fiduciary, the Investment Fiduciary or any designee of either of
them, or for any failure to make payments in the absence of directions from the
Administrative Fiduciary or any person responsible for or purporting to be
responsible for directing the investment of Trust assets. The Trustee shall have
no obligation to request proper

 

11



--------------------------------------------------------------------------------

 

directions from any person. The Trustee may request instructions from the
Administrative Fiduciary or the Investment Fiduciary and shall have no duty to
act or liability for failure to act if such instructions are not forthcoming.

 

7.09 Survival of Provisions. The provisions of this Article VII shall survive
the termination of this Trust Agreement.

 

ARTICLE VIII

 

PAYMENTS TO TRUSTEE AND AGENTS

 

8.01 Payments to the Trustee. The Sponsor understands and acknowledges that the
Trustee’s fees would be higher if the Trustee did not earn income and/or
interest on funds awaiting investment or reinvestment in accordance with Section
4.05, or pending distribution from the Trust in accordance with Section 3.02.
Except as otherwise provided by ERISA, regulations promulgated thereunder, and
interpretations by the Department of Labor, the Sponsor hereby authorizes the
Trustee to retain, as compensation hereunder, the Trust’s pro rata portion of
any such income or interest and such additional amount as is set forth on
Schedule E attached hereto, as amended from time to time in writing. In
addition, the Trustee shall be entitled to reimbursement for all reasonable
expenses incurred by it in the performance of its duties hereunder, including
reasonable fees for legal services rendered to the Trustee (whether in
connection with any litigation or otherwise), and all other proper charges and
disbursements.

 

8.02 Expenses and Compensation. The Trustee shall not be obligated to transfer
Trust assets until the Trustee is provided assurance by the Sponsor satisfactory
to the Trustee that all fees and expenses reasonably anticipated will be paid.

 

ARTICLE IX

 

RECORDS, ACCOUNTINGS AND VALUATIONS

 

9.01 Records. The Trustee shall maintain or cause to be maintained records
generated by the Trustee and accounts of all Trust transactions and assets. The
records and accounts of all Trust transactions and assets shall be available at
reasonable times during normal business hours for inspection or audit by the
Administrative Fiduciary and the Investment Fiduciary or any person designated
for the purpose by either of them.

 

9.02 Accountings. The Trustee shall, not less than quarterly, and within 90 days
following the close of each fiscal year of the Plan or the effective date of the
removal or resignation of the Trustee, file with the Administrative Fiduciary a
written accounting setting forth all transactions since the end of the period
covered by the last previous accounting. The accounting shall include a listing
of the assets of the Trust showing the value of such assets at the close of the
period covered by the accounting. On direction of the Administrative Fiduciary,
and if previously agreed to by the Trustee in writing, the Trustee shall submit
to the Administrative Fiduciary interim valuations, reports or other information
pertaining to the Trust.

 

12



--------------------------------------------------------------------------------

The Administrative Fiduciary may approve the accounting by written approval
delivered to the Trustee or by failure to deliver written objections to the
Trustee within 60 days after receipt of the accounting. Any such approval shall
be binding on the Sponsor, the Administrative Fiduciary, the Investment
Fiduciary and, to the extent permitted by ERISA, all other persons.

 

9.03 Valuation. The assets of the Trust shall be valued as of each valuation
date as specified under the Plan at fair market value as determined by the
Trustee based upon such sources of information as it may deem reliable. The
reasonable costs incurred in establishing values of the Trust shall be a charge
against the Trust, unless paid by the Sponsor pursuant to Section 8.01 hereof.

 

Except as otherwise provided by ERISA and regulations promulgated thereunder,
the Trustee, may, when unable to arrive at a value based upon information from
independent sources, rely upon information from the Sponsor, Administrative
Fiduciary, Investment Fiduciary, appraisers, or other sources, and shall not
incur any liability for inaccurate valuation based in good faith upon such
information.

 

ARTICLE X

 

AMENDMENT AND TERMINATION OF TRUST

 

10.01  Amendment. This Trust Agreement may be amended by agreement between the
Trustee and the Sponsor, provided that no amendment of this Trust Agreement or
the Plan shall be effective which would (a) cause any assets of the Trust to be
used for, or diverted to, purposes other than the exclusive benefit of Plan
participants or their beneficiaries other than an amendment permissible under
the Code and ERISA, or (b) affect the rights, duties, responsibilities,
obligations or liabilities of the Trustee without the Trustee’s written consent.
The Sponsor shall amend this Trust Agreement as requested by the Trustee to
reflect changes in law which counsel for the Trustee advises the Trustee require
such changes. Any proposed amendment under consideration by the Sponsor shall be
communicated to the Trustee in writing to permit the Trustee to review and
comment thereon in due course before the Sponsor acts on the proposed amendment.
Final amendments to the Trust Agreement or a certified copy thereof shall be
delivered to the Trustee promptly after adoption by the Sponsor.

 

NYLIM is authorized to act as the Trustee’s agent for the purpose of holding an
original executed copy of the Plan and all amendments of the Plan. The Sponsor,
prior to the execution of this Trust Agreement by both parties, has delivered to
NYLIM the text of the Plan and all amendments of the Plan as in effect as of the
date of this Trust Agreement. The Sponsor shall deliver to NYLIM promptly after
adoption thereof a certified copy of each other amendment of the Plan.

 

10.02  Termination. The Trust may be terminated by the Sponsor upon at least 60
days written notice to the Trustee. Upon such termination, and subject to
Section 12.01 hereof, the Trust shall be distributed as directed by the
Administrative Fiduciary.

 

13



--------------------------------------------------------------------------------

ARTICLE XI

 

RESIGNATION AND REMOVAL OF TRUSTEE

 

11.01  Resignation. The Trustee may resign at any time upon at least 60 days
written notice to the Sponsor, unless the parties agree to a shorter period.

 

11.02  Removal. The Sponsor may remove the Trustee upon at least 60 days written
notice to the Trustee, unless the parties agree to a shorter period.

 

11.03  Appointment of a Successor. Upon resignation or removal of the Trustee,
the Sponsor shall appoint a successor trustee. Upon failure of the Sponsor to
appoint, or the failure of the effectiveness of the appointment by the Sponsor
of, a successor trustee by the effective date of the resignation or removal, the
Trustee may apply to any court of competent jurisdiction for the appointment of
a successor.

 

Promptly after receipt by the Trustee of notice of the effectiveness of the
appointment of the successor trustee, the Trustee shall deliver to the successor
trustee such records as may be reasonably requested to enable the successor
trustee to properly administer the Trust and all property of the Trust after
deducting therefrom such amounts as the Trustee deems necessary to provide for
expenses, taxes, compensation or other amounts due to or by the Trustee pursuant
to the provisions of this Trust Agreement not paid by the Sponsor prior to the
delivery, provided such expenses, taxes, compensation or other amounts are
reasonable and such deduction is consistent with the requirements of ERISA.

 

11.04  Settlement of Account. Upon resignation or removal of the Trustee, the
Trustee shall have the right to a settlement of its account, which settlement
shall be made by a settlement agreement between the Trustee and the Sponsor or,
if no settlement is reached within 60 days, by a judicial settlement in an
action instituted by the Trustee. The Sponsor shall bear their costs of any such
judicial settlement. The parties shall bear the fees of their own attorneys.

 

11.05  Termination of Responsibility and Liability. Upon settlement of the
account and transfer of the Trust to the successor trustee, all rights and
privileges under this Trust Agreement shall vest in the successor trustee and
all responsibility and liability of the Trustee with respect to the Trust and
assets thereof shall, except as otherwise required by ERISA, terminate subject
only to the requirement that the Trustee execute all necessary documents to
transfer the Trust assets to the successor trustee.

 

ARTICLE XII

 

MISCELLANEOUS

 

12.01  Exclusive Benefit Rule. Except as otherwise provided in this Trust
Agreement or permitted or required by ERISA or the Code, no asset of this Trust
shall be used for, or diverted to, purposes other than the exclusive benefit of
Plan participants or their beneficiaries or for the reasonable expenses of
administering the Plan and Trust until all liabilities for benefits due Plan
participants or their beneficiaries have been satisfied.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Trustee shall, upon the written direction of
the Administrative Fiduciary which shall include a certification that such
action is proper under the Plan, ERISA and the Code specifying any relevant
sections thereof, return to the Sponsor any amount referred to in section
403(c)(2) of ERISA or excess sums contributed to the Trust as a result of a
mistake of fact.

 

12.02  Conflict with Plan. The rights, duties, responsibilities, obligations and
liabilities of the Trustee are as set forth in this Trust Agreement, and no
provision of the Plan or any other document shall be deemed to affect such
rights, duties, responsibilities, obligations and liabilities. If there is a
conflict between provisions of the Plan and this Trust Agreement with respect to
any subject involving the Trustee, including but not limited to the
responsibility, authority or powers of the Trustee, the provisions of this Trust
Agreement shall be controlling.

 

12.03  Failure to Maintain Qualification. If the Plan fails to qualify as a
qualified plan under section 401(a) of the Code, or loses its status as such a
qualified plan, the Sponsor shall immediately so notify the Trustee, and the
Trustee shall, without further notice or direction, remove the Trust assets from
any common or collective trust fund for investments by qualified trusts. Absent
receipt by the Trustee of a direction from the proper person(s) for the
investment of such removed assets, the Trustee shall cause such removed assets
to be invested in accordance with Section 4.05.

 

12.04  Appointment of a Successor. Any action to be taken under this Trust
Agreement by a Sponsor or other person which is: (a) a corporation shall be
taken by the board of directors of the corporation or any person or persons duly
empowered by the board of directors to take the action involved, (b) a
partnership shall be taken by an authorized general partner of the partnership,
(c) a sole proprietorship by the sole proprietor, and (d) a committee shall be
taken (i) at a meeting at which a quorum is present by the vote or concurrence
of a majority of the members present or (ii) without a meeting by unanimous
written consent of the members.

 

12.05  Restriction on Alienation. Except as provided in Section 12.06 hereof,
under section 401(a)(13) of the Code or other provision of ERISA, the interest
of any Plan participant or beneficiary in the Trust shall not be subject to the
claims of such person’s creditors and may not be assigned, sold, transferred,
alienated or encumbered. Any attempt to do so shall be void; and the Trustee
shall disregard any attempt. Trust assets shall not in any manner be liable for
or subject to debts, contracts, liabilities, engagement or torts of any Plan
participant or beneficiary, and benefits shall not be considered an asset of any
such a person in the event of the person’s insolvency or bankruptcy.

 

12.06  Payment on Court Order. The Trustee is authorized to make any payments
directed by court order in any action in which the Trustee is a party or
pursuant to a domestic relations order that has been determined by the
administrator of the Plan to constitute a “qualified domestic relations order”
under section 4l4(p) of the Code; provided that the Trustee shall not make such
payment if the Trustee is indemnified and held harmless by the Sponsor in a
manner satisfactory to the Trustee against all consequences of such failure to
pay. The Trustee is not obligated to defend actions in which the Trustee is
named but shall notify the Sponsor or Administrative Fiduciary of any such
action and may tender defense of the action to the Sponsor, Administrative
Fiduciary or the participant or beneficiary whose interest is affected. The
Trustee may in its discretion defend any action in which the Trustee is named
and any expenses, including reasonable attorneys fees, incurred by the Trustee
in that connection shall be paid or reimbursed in accordance with Section 8.01
hereof.

 

12.07  Arbitration. The Sponsor hereby agrees that all controversies or claims
that may arise between the Sponsor and the Trustee and its affiliates in
connection with the Trust shall be settled by arbitration.

 

15



--------------------------------------------------------------------------------

The Sponsor further agrees that the arbitration shall be held in the State, City
and County of New York and administered by the American Arbitration Association
under its Commercial Arbitration Rules, applying New York law.

 

The arbitration shall be submitted to a panel (the “Panel”) consisting of one
arbitrator appointed by the claimant(s), one arbitrator appointed by the
respondent(s) and a third arbitrator (the “neutral arbitrator”) chosen by the
party-appointed arbitrators. The Panel shall be impartial and disinterested. The
arbitrators shall be persons who are experienced and knowledgeable in securities
and trust or pension law and shall be attorneys duly licensed to practice law in
one or more states.

 

The Panel shall not have the authority to grant any remedy which contravenes or
changes any term of this Trust Agreement and shall not have the authority to
award punitive, exemplary or extracontractual damages under any circumstances.
Each party shall bear the expense of the arbitrator selected by it and shall
jointly and equally bear the expenses of the neutral arbitrator and of any
stenographer present at the arbitration. The remaining costs of the arbitration
shall be finally allocated by the Panel, except that the Panel shall not have
the power to award attorney’s fees.

 

The Panel shall render its decision within 30 days after termination of the
arbitration proceeding, which decision shall be in writing, stating the reasons
therefor and including a brief description of each element of any damages
awarded. The decision of the majority shall be final and binding. Judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

 

The Sponsor and the Trustee understand, agree and intend that in no event (i)
will any of the rights of any participant or any beneficiary of any participant
be subject to arbitration pursuant to the arbitration provisions of this Section
12.07, nor (ii) will any provisions of this Section 12.07 be applied to or be
interpreted to limit any right of any participant or any beneficiary of any
participant to pursue any remedy or take any other action in connection with
this Trust Agreement in any court or with any regulatory body having
jurisdiction over the relevant matter.

 

12.08  Governing Law and Construction. This Trust Agreement and the Trust shall
by construed, administered and governed under ERISA and other pertinent federal
law, and to the extent that federal law is inapplicable, under the laws of the
State of New York. If any provision of this Trust Agreement is susceptible to
more than one interpretation, the interpretation to be given is that which is
consistent with the Trust being a qualified trust under section 401(a) of the
Code. If any provision of this Trust Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions shall
continue to be fully effective to the extent possible under the circumstances.

 

12.09  Successors and Assigns. This Trust Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

 

12.10  Gender. As used in this Trust Agreement, the masculine gender shall
include the feminine and the neuter genders and the singular shall include the
plural and the plural the singular as the context requires.

 

12.11  Headings. Headings and subheadings in this Trust Agreement are for
convenience of reference only and are not to be considered in the construction
of the provisions of the Trust Agreement.

 

16



--------------------------------------------------------------------------------

12.12  Counterparts. This Trust Agreement may be executed in several
counterparts, each of which shall be deemed an original, and these counterparts
shall constitute one and the same instrument which may be sufficiently evidenced
by any one counterpart.

 

12.13  Special, Indirect or Consequential Damages. No party to this Trust
Agreement shall be liable to any other party for special, indirect or
consequential damages under any provision of this Trust Agreement or for any
special, indirect or consequential damages arising out of any act or failure to
act hereunder.

 

12.14  Amendment, Modification or Waiver. This Trust Agreement may be amended or
modified at any time and from time to time, and any term or condition of this
Trust Agreement may be amended, modified or waived only by a written agreement
executed by an authorized representative of each party. Any waiver by either
party of any requirement hereunder shall not be deemed to be a continuing waiver
nor waiver of any other term or condition of this Trust Agreement.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Sponsor and the Trustee have executed this Trust
Agreement each by action of a duly authorized person.

 

UNITIL SERVICE CORP. By:   /s/ Mark H. Collin    

Title:

 

President

 

NEW YORK LIFE TRUST COMPANY

NEW YORK, NY

By:   /s/ William Perret V.P.    

Authorized Trust Officer

New York Life Trust Company

as of 7-15-04

 

17



--------------------------------------------------------------------------------

SCHEDULE A

 

ADMINISTRATIVE AND INVESTMENT FIDUCIARIES AND AGENTS

 

In accordance with Sections 2.02 and 7.03 of the Trust Agreement, the following
persons are hereby designated to act singly and/or jointly, on behalf of the
Plan:

 

ADMINISTRATIVE FIDUCIARY:             Name:  

Donna J. Turban

     

Signature:

 

/s/ Donna J. Turban

Name:  

George E. Long, Jr.

     

Signature:

 

/s/ George E. Long, Jr.

Name:  

Mark H. Collin

     

Signature:

 

/s/ Mark H. Collin

Name:  

Thomas P. Meissner, Jr.

     

Signature:

 

/s/ Thomas P. Meissner, Jr.

 

AGENT OF ADMINISTRATIVE FIDUCIARY:

 

NYLIM, by its authorized individuals, signatures of such individuals being on
file with New York Life Trust Company.

 

INVESTMENT FIDUCIARY:             Name:  

George E. Long, Jr.

     

Signature:

 

/s/ George E. Long, Jr.

Name:  

Mark H. Collin

     

Signature:

 

/s/ Mark H. Collin

Name:  

Thomas P. Meissner, Jr.

     

Signature:

 

/s/ Thomas P. Meissner, Jr.

 

INVESTMENT MANAGER(S): N/A

BROKER:      N/A

OTHER:         N/A

 

Effective as of July 30, 2004    1     



--------------------------------------------------------------------------------

SCHEDULE B

 

SELECTION OF INVESTMENTS, INCLUDING INVESTMENT FOR FUNDS

AWAITING INVESTMENT AND DEFAULT INVESTMENT

 

In accordance with Section 4.04 of the Trust Agreement, the Investment Fiduciary
hereby directs that the assets of the Trust shall be invested in the following
investments*:

 

  • Stable Value Option**

 

  • MainStay High Yield Corporate Bond Fund (Class A)

 

  • PIMCO Real Return Fund (Class A)

 

  • PIMCO Total Return Fund (Class A)

 

  • Barclays Global Investors LifePath Retirement Fund (Class I)

 

  • Barclays Global Investors LifePath 2010 Fund (Class I)

 

  • Barclays Global Investors LifePath 2020 Fund (Class I)

 

  • Barclays Global Investors LifePath 2030 Fund (Class I)

 

  • Barclays Global Investors LifePath 2040 Fund (Class I)

 

  • American Funds – American Balanced Fund (Class A)

 

  • MainStay S&P 500 Index Fund (Class A)

 

  • Van Kampen Growth and Income Fund (Class A)

 

  • American Funds – The Growth Fund of America (Class A)

 

  • Davis New York Venture Fund (Class A)

 

  • Franklin Small-Mid Cap Growth Fund (Class A)

 

  • JP Morgan Mid Cap Value Fund (Class A Shares)

 

  • Royce Low Priced Stock Fund (Investment Class)

 

  • Sentinel Small Company Fund (Class A)

 

  • TCW Galileo Value Opportunities Fund (Class N)

 

  • Fidelity Advisor Diversified International Fund (Class T)

 

  • Unitil Corp. Common Stock Fund

 

* The direction by the Investment Fiduciary to direct the assets of the Trust in
the above-enumerated funds shall continue to apply notwithstanding any
subsequent changes to names of such funds.

 

** The Option is invested in the New York Life Insurance Company Anchor Account
I and, from time to time, cash and cash equivalents.

 

In accordance with Section 4.08 of the Trust Agreement, absent receipt by the
Trustee of a direction from the proper person(s) for the investment or
reinvestment of Trust assets, the Trustee shall cause such assets to be invested
in the Stable Value Option.

 

Effective as of July 30, 2004   2    



--------------------------------------------------------------------------------

SCHEDULE C

 

VOTING OF EMPLOYER SECURITIES

 

If all or any part of the Trust Fund consists of “employer securities” (within
the meaning of Section 407(d)(1) of ERISA), the Trustee shall pass-through
voting on proxy and other matters pertaining to such employer securities
allocated to Plan participants’ accounts (“Allocated Shares”) to the respective
Plan participants for their direction to the Trustee as to the voting of such
shares unless otherwise provided below. All proxy and other materials bearing on
the decision shall be promptly forwarded by the Trustee to such Plan
participants unless otherwise provided below.

 

The Trustee shall vote Allocated Shares for which it has not received direction
and any shares that have not been allocated to Plan participants’ accounts in
the same percentage as Plan participants’ directed Allocated Shares are voted,
unless otherwise provided below. Except as required under ERISA, the Trustee
shall follow all directions set forth in this Schedule C and shall have no duty
to exercise voting or other rights relating to any such security.

 

_________________________________________________________________________________________________

_________________________________________________________________________________________________

_________________________________________________________________________________________________

_________________________________________________________________________________________________

_________________________________________________________________________________________________

_________________________________________________________________________________________________

_________________________________________________________________________________________________

 

Effective as of July 30, 2004    3     



--------------------------------------------------------------------------------

SCHEDULE D

 

EXISTING GICs/GACs

 

In accordance with Section 6.01 (a) of the Trust Agreement, the Trustee is
hereby directed to continue to hold the following guaranteed insurance contracts
and/or guaranteed annuity contracts until such time as the Trustee is directed
otherwise by the person(s) authorized to direct such action under Article IV of
the Trust Agreement: N/A

 

Effective as of July 30, 2004    4     



--------------------------------------------------------------------------------

SCHEDULE E

 

TRUSTEE’S FEES

 

The Trustee shall retain as compensation for services rendered to the Plan the
Trust’s proportionate share of any interest earned on aggregate cash balances
the Trustee has on deposit with State Street Bank or any successor custodian
with respect to (i) funds awaiting investment or (ii) funds pending distribution
from the Trust in accordance with the provisions of the Trust Agreement. Such
interest retained by the Trustee shall generally be at money market rates.

 

With respect to funds awaiting investment: (i) where such funds are received by
the Trustee on a day on which the New York Stock Exchange is open (“Business
Day”) and before the close of the New York Stock Exchange on that day, such
interest shall be earned by the Trustee through the end of the following
Business Day; (ii) where such funds are received on a Business Day but after the
close of the New York Stock Exchange on such day, or on a day which is not a
Business Day, such interest shall be earned through the end of the second
following Business Day.

 

When the Trustee processes an authorized distribution request from the Plan,
funds will be transferred to a disbursement account maintained with State Street
Bank or any successor custodian the following business day. The distribution
check will be written and mailed on the date such funds are transferred to such
disbursement account. Interest will be earned by the Trustee beginning on the
date such funds are transferred to the distribution account and ending on the
date the check is presented for payment, the timing of which is beyond the
control of the Trustee. Upon request, the Sponsor may receive from the Trustee a
report to determine the status of outstanding distribution checks, and the
extent to which such checks tend to remain outstanding.

 

Trustees Fees: Included in NYLIM’s Fees, plus the interest retained in
connection with funds awaiting investment and funds pending distribution, as
described above.

 

Effective as of July 30, 2004    5     